OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
*645We cannot say that it was an abuse of discretion for the Trial Judge in the management of the trial to exclude from evidence on the issue of justification and defendant’s state of mind proof that the union local had been involved some 16 months before the incident here in issue in violence against strikebreakers (see People v Miller, 39 NY2d 543, 552-553).
We have considered the other issues raised by defendant and to the extent that they are preserved, we find them to be without merit.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.